ZimmermaN, J.,
dissenting. Both the majority and concurring opinions herein labor mightily and at length to validate the challenged nominating part-petition. It is obvious that such petition does not comply with the statutory requirements, and I can see no real distinction between the instant case and that of State, ex rel. Andrews, v. Board of Elections of Medina County, 175 Ohio St. 249, 193 N. E. 2d 390. The validation of the challenged part-petition puts the stamp of approval on carelessness. A prospective candidate should examine his nominating petition or petitions before they are filed, and he has the responsibility to see that they substantially comply with statutory mandates, as to form. I do not mean to criticize boards of elections, nor do I suggest that a prospective candidate must personally check the authenticity of the signatures appearing on his petitions, as Judge Herbert implies in his concurring opinion.